DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/12/2021.
Claims 1, 15, 22, and 26 are amended.
Claims 18-21 are cancelled.
Claims 1-17 and 22-26 are pending. Claims 10-13 have been withdrawn.
The Examiner withdraws the objection to claim 21 for minor informalities due to Applicant’s amendment filed 3/12/2021.
The Applicant has overcome the rejection of claims 15, 18, and 21 under 35 USC 112(b) as being indefinite by amending the claims in the reply filed 3/12/2021. 

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. The Applicant has amended claim 1 to include the limitations of claim 19 to recite that the “control circuit is configured to perform a predetermined control when the control circuit has detected the predetermined current a plurality of times within a predetermined period.” 
The Applicant emphasized several cases to illustrate that “when the functional language is associated with programming or some other structure required to perform the function, that programming or structure must be present in order to meet the claim limitation.” The Applicant then argues that the control unit of Weigensberg is not configured to perform a predetermined control when the control circuit has detected the predetermined current a plurality of times within a predetermined period, but rather operates in a different manner; therefore the controller of Weigensberg would need to be modified to perform as recited in claim 1. The Examiner has noted the Applicant’s arguments, but do not find them persuasive because Weigensberg’s control circuit does not require further modification, by hardware or . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 14, 17, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Weigensberg et al. (US 2015/0020831).
Regarding claims 1 and 26, Weigensberg discloses an electronic cigarette charging system including a rechargeable electronic cigarette (abstract) comprising:
a cartridge section (16; equivalent to an atomization assembly) including an aerosol generating device having a high resistance electrical wire (Paragraph 58; equivalent to an atomizer) which heats a liquid (Paragraph 58); and
a battery section (12; equivalent to a power supply assembly) including a battery (26, 104; equivalent to a power supply) for powering the aerosol generating device (paragraph 59), wherein
the battery section includes an adaptor (30) in the form of a threaded metallic connector (106, 139; see Fig. 13-14; equivalent to paired electrodes for electrical connection with the atomizer); and contacts (100 and 102; 132 and 134; equivalent to a first electrode and a second electrode) electrically connected to the battery (see Fig. 13-14), 
the contacts receiving a battery charger electrode (96; Paragraph 75; equivalent to electrically connectable to a charger for charging the power supply), and
a diode (108) which permits battery to be charged, but prevents outflow of electricity to external contacts (Paragraph 77) and a second charging circuit (Paragraph 76) wherein a charging control (223; Fig. 15) enables and disables the control switch (225) as commanded by circuitry (229); (Paragraph 82; equivalent to configured to detect a predetermined current in an opposite direction to a direction of a current flowing through the first electrode or second electrode when the charger charges the power supply). 

Regarding claims 2 and 14, Weigensberg discloses that while connected to the charger, power flows from the battery charger to the battery which both charges the battery and powers the aerosol generating device (Paragraph 78). 
Regarding claims 3-4, Weigensberg discloses the battery section (12) includes a barrel (28; equivalent to a first case housing the power supply) including the metallic connector (106; see Fig. 13-14; equivalent to first paired electrodes), and 

One of ordinary skill in the art would appreciate that the cartridge section requires a second pair of electrodes in order to deliver power to the aerosol-generating device. 
Regarding claims 5-6, Weigensberg discloses that when the atomizer and the battery section are connected (see Fig. 14), the contacts (132, 134) accessible to the assembly (96; equivalent to an external element) on an external surface of the barrel (see Fig. 14) which connects the contacts via the circuit (see Fig. 14; electricity flows from contact 134 through the circuit to contact 132).
 Regarding claims 7-8, Weigensberg discloses the assembly (96) and the threaded connection (139). It is apparent from the figures that the assembly would not be able to physically fit into the threaded connection when the battery section and atomizer section are connected together (see Fig. 14), and the threaded connection is not exposed because the thread is a male thread inserted into the female thread of the atomizer. 
Regarding claim 17, Weigensberg discloses the circuitry found in Fig. 14 will only charge the battery between puffs when the aerosol generating device is not actuated (Paragraph 84). 
Regarding claim 22,
Regarding claim 23, Weigensberg discloses the electronic cigarette (see above) and a battery charger electrode assembly (96; equivalent to a charger) attracted to the external contacts (100, 102) by magnets (paragraph 75) and charges the battery (Paragraph 78). 
Regarding claim 24, Weigensberg discloses the assembly (96) having positive and negative terminals (111; equivalent to third paired electrodes) which connect with the contacts (100, 102; see Fig. 13-14) to supply the power from the battery charger to the battery (Paragraph 78). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831) as applied to claim 6 above, and further in view of Greim et al. (US 2015/0020832).
Regarding claim 9, Weigensberg discloses the electronic cigarette as discussed above with respect to claim 6.
However, Weigensberg is silent as to wherein an exposed portion of the first electrode and an exposed portion of the second electrode are disposed on faces facing mutually different directions. 
Greim teaches an aerosol generating system (abstract) comprising a first contact (1410) and a second contact (1411) (see Fig. 14a-b) located on tapered facets (1420, 1421; interpreted as facing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical connection of Weigensberg for the electrical connection of Greim because (a) in order to more easily and quickly inserting the aerosol generating device into the cavity of the charging device (Greim; Paragraph 90, 103). 
Claims 15-16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. (US 2015/0020831) as applied to claims 1 and 24 above, and further in view of Grzan et al. (US 20180198297).
Regarding claim 15, Weigensberg discloses the electronic cigarette as discussed above with respect to claim 1.
However, Weigensberg is silent as to the power supply assembly including a third electrode and a charging current is configured to be supplied from the charger to the power supply through the third electrode and only one of the first and second electrodes. 
	Grzan teaches an aerosol-generating device (paragraph 53) comprising a secondary device (102) including five electrical contacts (302, 304, 306, 308, 310), wherein contact (302; equivalent to a third electrode) is a power input contact (Paragraph 60), contact (304) is an electrical ground contact (Paragraph 60; equivalent to a first electrode), contact (306; equivalent to a second electrode) is a data receiving contact (Paragraph 60); and a primary device comprising a plurality of switches (Paragraph 62). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrical connection of Weigensberg for the electrical connection of Grzan in order to obtain the predictable result of connecting the electronic cigarette to a charger in order to charge the electronic cigarette (Paragraph 1) with the benefit of being able to insert the electronic cigarette in any mechanically possible orientation without needing to worry about the correct electrical configuration (Grzan; Paragraph 62). 
Regarding claim 16
Regarding claim 25, Weigensberg discloses the electronic cigarette system as discussed above with respect to claim 24, comprising the charger assembly (96).
However, Weigensberg is silent as to a switching means capable of switching a state between the electrodes included in the third paired electrodes between a conduction state and a non-conduction state. 
Grzan further teaches a charger (400; Fig. 4) having pins (402-410) and high side switches (412-420) and low side switches (422-430) selectively connecting each pin to the charging voltage from the charger and to the electrical ground (Paragraph 65). 
It would have been obvious to said skilled artisan to have modified the charger assembly of Weigensberg to include pins with switches as in Grzan in order to switch different pairs of pin in the charger (Grzan; Paragraph 71) with the benefit of being able to insert the electronic cigarette in any mechanically possible orientation without needing to worry about the correct electrical configuration (Grzan; Paragraph 62).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsui (US 2017/0303597) teaches an electronic smoking apparatus wherein the sensing circuity (1262) determines whether to set in the charging mode or smoking mode by comparing the direction of the current wherein the charging current is opposite the direction of a discharging current (Paragraph 44). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747